DECISION
By Order issued December 2, 2009, this court denied the parties' cross-motions for summary judgment on the question of whether Plaintiffs were legally entitled to farm use special assessment, under ORS308A.056(3)(f), 1 on all or a portion of 11.85 acres of land under and around Plaintiffs' processing facility, where their facility was used for processing straw harvested by Plaintiffs from land owned by other farmers and transported to their facility. That Order was based on the court's conclusion that Plaintiffs failed to meet their burden of proof with respect to establishing that their processing facility supports "accepted farming practices," or that it satisfies the processing facility requirements of ORS 215.283(1)(u).2
Because the court's denial of the parties' motions left intact Defendant's disqualification of the subject property from farm use special assessment, the court's Order gave Plaintiffs 30 days to notify the court as to whether they wished to proceed to trial on their challenge to Defendant's farm use disqualification determination. More than 30 days has lapsed from the *Page 2 
date the court issued its Order and Plaintiffs have not requested trial or otherwise contacted the court regarding this matter.
Now, therefore,
IT IS THE DECISION OF THIS COURT that Plaintiffs' appeal of the Defendant's farm use disqualification of land identified as assessor's Account R19391, for the 2008-09 tax year, is denied.
Dated this ___ day of January 2010.
If you want to appeal this Decision, file a Complaint in the RegularDivision of the Oregon Tax Court, by mailing to: 1163 State Street,Salem, OR 97301-2563; or by hand delivery to: Fourth Floor, 1241 StateStreet, Salem, OR.
Your Complaint must be submitted within 60 days after the date of theDecision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Dan Robinson on January 29,2010. The Court filed and entered this document on January 29, 2010.
1 All references to the Oregon Revised Statutes (ORS) are to 2007.
2 The court also denied Defendant's Motion for Summary Judgment because the evidence was inconclusive on the question of whether Plaintiffs met the requirements of ORS 308A.056(3)(f). *Page 1